DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 7/19/2021.  Claims 1-30 are pending where claims 1-30 were previously presented.

35 USC § 112
The applicant amended the claims to address the 35 USC 112 rejections.  In view of the amendments, the respective previous 35 USC 112 rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mui et al [US 8,667,385] in view of Dettinger et al [US 2005/0038788 A1], Schepis et al [US 9,268,964], Purpus [US 9,384,511] (from IDS), Kuntz et al [US 2005/0037326 A1], and McLachlan et al [US 2013/0201193 A1].
With regard to claim 1, Mui teaches a method for managing annotations over a network, wherein execution of instructions by one or more processors performs actions of the method, comprising; instantiating an annotation engine to perform actions, including: receiving associations of one or more annotations with one or more data object, wherein an association and an annotation for each data object is persistently stored (see col 12, lines 22-63; users are able to receive associations between an annotation and data objects where those annotations and their associations are persistently stored);
determining annotation metadata associated with each stored annotation, wherein the annotation metadata includes information including one or more types of visualizations that is approved for use with the annotation and the data object value that 
Mui does not appear to explicitly teach receiving associations of one or more annotations with one or more data object values, is persistently stored as a data object for a data model together in for a self-referential database, wherein a graph structure for the data model is presented in the one table to reduce an amount of processing resources employed to perform one or more queries for the one or more data object values, and wherein the graph structure is a representation of a directed acyclic graph that includes each data object of the data model represented as a node and each allocation rule of the data model represented as an edge in the referential database; and for one or more locations in the one or more types of visualizations, providing separate pin information that includes one or more of an association of a level of granularity for displaying at least one annotation that is associated with at least one data object value at a location in the one or more types of visualizations, a user role, an approved type of visualization, a time period for access to the at least one annotation, a user permission, or a graph of one or more queries for one or more data object values, wherein the pin information is pinned to coordinates of the location in the one or more types of visualizations, and wherein the pin information is provided to the one or more other visualizations that reference the at least one data object value associated with the pinned coordinates of the location; and instantiating a visualization engine to perform actions, including: when a type of visualization is selected for display that employs one or more data object values that are associated with the one or more annotations, 
Dettinger teaches receiving associations of one or more annotations with one or more data object values (see paragraphs [0032] and [0053]; the system associates annotations with data object values where the annotations are persistently stored in a central repository).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the annotation and visualization system of Mui by implementing means to allow for the annotation to be 
Mui in view of Dettinger teach for one or more locations in the one or more types of visualizations, providing separate pin information that includes one or more of an association of a level of granularity for displaying at least one annotation that is associated with at least one data object value at a location in the one or more types of visualizations, a user role, an approved type of visualization, a time period for access to the at least one annotation, a user permission, or a graph of one or more queries for one or more data object values (see Dettinger, paragraph [0071]; see Mui, Figure 7B and 7C; see col 7, lines 24-48; the pin information includes particular information including visibility information such as a user role or user permission; an approved type of visualization such as the origin graph ID so that the system can protect the data for only authorized users to be able to access/view), 
 wherein the pin information is pinned to coordinates of the location in the one or more types of visualizations (see Mui, col 12, lines 22-63; col 7, lines 24-48 and col 6, lines 60-64; see Dettinger, paragraphs [0032] and [0053]; the annotations can be associated with particular cells of multidimensional information where the annotation can be associated with a data object value plus time information),
wherein the pin information is provided to the one or more other visualizations that reference the at least one data object value associated with the pinned coordinates 
instantiating a visualization engine to perform actions, including: when a type of visualization is selected for display that employs one or more data object values that are associated with the one or more annotations, receiving the annotation metadata from the annotation engine; when the annotation metadata affirms use of the one or more annotations associated with the one or more data object values that are employed by the selected type of visualization, including one or more annotation indicators in the selected visualization; employing a selection of the annotation indicator at a location in the selected visualization to employ the pin information to identify one or more of a graph of a query, a widget, or a cell of spreadsheet to enable access to the one or more annotations associated with the one or more data object values based on the pin information associated with the location in the selected visualization (see Dettinger, paragraph [0045]; see Mui, col 10, lines 23-56; col 10, line 65 through col 11, line 20; and col 11, lines 47-57; see col 7, lines 24-48 and col 6, lines 60-64; the system can display a type of visualization that employs particular data object values and the system can determine from the annotation metadata if the annotation is associated and permitted to be viewed for the selected visualization type where the system will provide annotation indicators in the visualization to allow a user access to the annotations where a selection of annotation indicator allows the pin information to identify a graph and subsequently retrieve the graph as well as other information).
Mui in view of Dettinger do not appear to explicitly teach is persistently stored as a data object for a data model together in for a self-referential database, wherein a graph structure for the data model is presented in the one table to reduce an amount of processing resources employed to perform one or more queries for the one or more data object values, and wherein the graph structure is a representation of a directed acyclic graph that includes each data object of the data model represented as a node and each allocation rule of the data model represented as an edge in the self-referential database; and employing geolocation information provided by a global positioning system (GPS) device to modify one or more features that are provided to improve understanding of the visualization and one or more of databases, user interfaces, internal processes, file systems, data models, or reports based on a location of a client computer employed by one or more users, wherein the one or more features include one or more of a time zone, a language, a financial currency, a calendar format, a local holiday, a local weather condition, or a culturally sensitive image.
McLachlan teaches a data model; wherein the graph structure is a representation of a directed acyclic graph that includes each data object of the data model represented as a node and each allocation rule of the data model represented as an edge (see Figure 16A and paragraphs [0117]-[0120]; the system can make use of a graph based representation of financial allocation rules for managing accounting or budgeting future expenses where the underlying data may be objects/tables that have allocation rules to help a user from manually entering in all the data themselves and how costs flow from one object to another).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the backend database of Mui in view of Dettinger by being usable by systems that relate to data models and allocation rules to represent the data as taught by McLachlan in order to not only allow for easy usage of the system for managing accounting information or budgeting future expenses but also to allow users to be able to provide annotations to the various data item values or objects thereby allowing annotation creator to be able to specify the annotation to be associated with specific data which will allow for users to be able to clarify any information about the underlying data to help improve overall clarity and understanding of the data and why certain allocations were done thus saving time and effort from a user reviewing the data from having to manually contact each and every user involved in data model to figure out why certain allocations were made.
Mui in view of Dettinger and McLachlan do not appear to explicitly teach is persistently stored as a data object for a data model together in for a self-referential database, wherein a graph structure for the data model is presented in the one table to reduce an amount of processing resources employed to perform one or more queries for the one or more data object values, and each data object of the data model represented as a node and each allocation rule of the data model represented as an edge in the self-referential database; and for one or more locations in the one or more types of visualizations, providing separate pin information that includes an association of a level of granularity for displaying at least one annotation that is associated with at least one data object value at a location in the one or more types of visualizations, and employing geolocation information provided by a global positioning system (GPS) 
Kuntz teaches is persistently stored as a data object for a data model together in a self-referential database, wherein a graph structure for the data model is presented in the one table (see Figure 9 and paragraph [0070]; a single, self-referential table is utilized to store the information from the tree/graph structure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the backend database of Mui in view of Dettinger and McLachlan by utilizing a single, self-referential database table as taught by Kuntz in order to for easy, one-stop access to any and all annotation data regardless of the graph/view that the annotation is mostly associated with thus allowing for easy retrieval of any annotation, especially annotations that are shared with other users.
Mui in view of Dettinger, McLachlan, and Kuntz teach is persistently stored as a data object for a data model together in for a self-referential database, wherein a graph structure for the data model is presented in the one table to reduce an amount of processing resources employed to perform one or more queries for the one or more data object values, and each data object of the data model represented as a node and each allocation rule of the data model represented as an edge in the self-referential 
Mui in view of Dettinger, McLachlan, and Kuntz do not appear to explicitly teach employing geolocation information provided by a global positioning system (GPS) device to modify one or more features that are provided to improve understanding of the visualization and one or more of databases, user interfaces, internal processes, file systems, data models, or reports based on a location of a client computer employed by one or more users, wherein the one or more features include one or more of a time zone, a language, a financial currency, a calendar format, a local holiday, a local weather condition, or a culturally sensitive image.
Schepis teaches a level of granularity for displaying at least one annotation that is associated with at least one data object value at a location in the one or more types of visualizations, enable access to the level of granularity for a display of the one or more annotations (see col 11, lines 50-67; the system can utilize rules associated with the metadata to permit various users to see particular metadata granularities).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the visualization system of Mui in view of Dettinger, McLachlan, and Kuntz by implements means to allow for different levels of granularity of access to specific information/metadata/annotation as taught by Schepis in order to allow the annotation creator to be able to control how their annotations/metadata is shared and with whom it is shared with thus allowing for 
Mui in view of Dettinger, McLachlan, Kuntz, and Schepis teach employing a selection of the annotation indicator at a location in the selected visualization to employ the pin information to identify one or more of a graph of a query, a widget or a cell of spreadsheet to enable access to the level of granularity for a display of one or more annotations associated with the one or more data object values based on the pin information associated with the location in the selected visualizations (see Schepis, see col 11, lines 50-67; see Dettinger, paragraphs [0032] and [0053]; ]; see Mui, col 10, lines 23-56; col 10, line 65 through col 11, line 20; and col 11, lines 47-57; col 12, lines 55-63; the system can utilize rules associated with the metadata to permit various users to see particular metadata granularities where the use can select an annotation indicator to be shown the corresponding annotation).
Mui in view of Dettinger, McLachlan, Kuntz, and Schepis do not appear to explicitly teach employing geolocation information provided by a global positioning system (GPS) device to modify one or more features that are provided to improve understanding of the visualization and one or more of databases, user interfaces, internal processes, file systems, data models, or reports based on a location of a client computer employed by one or more users, wherein the one or more features include one or more of a time zone, a language, a financial currency, a calendar format, a local holiday, a local weather condition, or a culturally sensitive image.
Purpus teaches employing geolocation information provided by a global positioning system (GPS) device to modify one or more features that are provided to 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the visualization system of Mui in view of Dettinger, McLachlan, Kuntz, and Schepis by employing geolocation information as taught by Purpus in order to be able to provide means to utilize geolocation information to present information on the user-interface in a manner that allows for information that is more appropriate for the user’s location to be presented to the user, such as displaying time information in the user’s time zone or displaying information in the language associated with the user’s geolocation.
Mui in view of Dettinger, McLachlan, Kuntz, and Schepis teach employing geolocation information provided by a global positioning system (GPS) device to modify one or more features that are provided to improve understanding of the visualization and one or more of databases, user interfaces, internal processes, file systems, data models, or reports based on a location of a client computer employed by one or more users, wherein the one or more features include one or more of a time zone, a language, a financial currency, a calendar format, a local holiday, a local weather condition, or a culturally sensitive image (see Purpus, col 14, lines 38-50; see Schepis, 

With regard to claim 2, Mui in view of Dettinger, McLachlan, Kuntz, Schepis, and Purpus instantiating a modeling engine to perform actions, including: generating a data model based on a plurality of allocation rules and a plurality of data objects; providing the data model and values of the plurality of data objects to the visualization engine for use in generating a visualization of the data model for display (see McLachlan, paragraphs [0074] and [0081]; the system can generate a data model based on the allocation rules and data objects and have means to generate a visualization of the data model),
wherein the visualization engine employs each annotation metadata associated with the plurality of data objects' values to determine whether to include one or more annotation indicators in the visualization (see Dettinger, paragraph [0045]; see Mui, col 10, lines 23-39; see col 7, lines 24-48 and col 6, lines 60-64; the system can display a type of visualization that employs particular data object values and the system can determine from the annotation metadata if the annotation is associated and permitted to be viewed for the selected visualization type where the system will provide annotation indicators in the visualization to allow a user access to the annotations).

With regard to claim 3, Mui in view of Dettinger, McLachlan, Kuntz, Schepis, and Purpus teach wherein the annotation engine performs further actions, comprising: receiving separate pin information for the one or more annotations (see Dettinger, paragraph [0053]; the system can have pin/point information for the annotations);  and associating pin information with the annotation, wherein the pin information includes one or more of user roles, approved types of visualizations, time period for access to the annotation, user permissions, and level of granularity for access to associated data object values (see Dettinger, paragraph [0053] and Mui, col 7, lines 24-48 and col 6, lines 60-64; the system can associate the pin/point with the annotation and the system can identify the type of visualization that is approved/associated with the annotation).

With regard to claim 4, Mui in view of Dettinger, McLachlan, Kuntz, Schepis, and Purpus teach wherein the annotation engine performs further actions, comprising: precomputing one or more queries for one or more data object values that are associated with the one or more annotations included with the displayed visualization (see Mui, col 5, lines 41-46; the system can precompute one or more queries for data object values and the system, upon a request, can identify those queries).

With regard to claim 5, Mui in view of Dettinger, McLachlan, Kuntz, Schepis, and Purpus teach wherein the visualization engine performs further actions, comprising: employing one annotation indicator to reference a grouping of a plurality of annotations associated with data object values employed by the visualization (see Mui, col 12, lines 61-63; the annotation icon/indicator is associated with more than one annotation).

With regard to claim 6, Mui in view of Dettinger, McLachlan, Kuntz, Schepis, and Purpus teach wherein the annotation engine performs further actions, comprising: providing filtering of one more queries of one or more annotations that are associated with one or more annotation indicators included with the displayed visualization, wherein the filtering includes one or more of data object class, data object type, time stamp, annotation type, author, permission, role, visualization type, or annotation link (see Mui, col 7, lines 24-33 and col 8, lines 31-63; the system can provide filtering of queries of annotations by filtering annotations based on author and by annotations that are associated with the report/visualization type).

With regard to claim 7, Mui in view of Dettinger, McLachlan, Kuntz, Schepis, and Purpus teach wherein each annotation is persistently stored in a table that includes one or more of a category, row, column, note (text of annotation), pin information or ID value (see Mui, col 7, lines 34-38; the annotation records that are stored include the annotation text/content).

With regard to claim 8, Mui in view of Dettinger, McLachlan, Kuntz, Schepis, and Purpus teach wherein the selection of the type of visualization further includes one or more queries or graphs of queries for one or more data object values associated with the one or more annotations, and wherein the annotation metadata affirms use of the one or more annotations based on the one or more queries or graphs of queries (see Mui, col 5, lines 41-50; col 8, lines 55-58; col 7, lines 24-48; see Dettinger, paragraph [0045]; the system can select a visualization/report that can include queries for data object values 

With regard to claim 9, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claims 10-16, these claims are substantially similar to claims 3-8 and are rejected for similar reasons as discussed above.

With regard to claim 17, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claims 18-24, these claims are substantially similar to claims 3-8 and are rejected for similar reasons as discussed above.

With regard to claim 25, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claims 26-30, these claims are substantially similar to claims 2-4, 8, and 6 respectively and are rejected for similar reasons as discussed above.

Response to Arguments
Applicant’s arguments (see the second paragraph on page 15 through the fifth paragraph on page 15) with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of the claims have been withdrawn.  The applicant amended the claims to address the 35 USC 112 rejections.  In view of the amendments, the respective previous 35 USC 112 rejection has been withdrawn.

Applicant's arguments (see the second to last paragraph on page 15 through the last paragraph on page 17) have been fully considered but they are not persuasive.  The applicant argues that the cited prior art references do not teach the amended claim limitations.  The Examiner respectfully disagrees.  As seen from the 35 USC 103 rejections, the combination of the prior art references teach, or fairly suggest, the claim limitations as recited.  The particular limitations were mapped previously since before the limitation required a level of granularity and now it requires one or more of a list of options including the previously mentioned level of granularity.  Schepis was used in combination to teach the claim limitation in question and the applicant does not appear to argue that reference.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        3/11/2022